Case: 13-12440    Date Filed: 12/18/2013   Page: 1 of 2


                                                          [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-12440
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 7:09-cr-00008-WLS-TQL-1

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                   versus



DWAIN D. WILLIAMS,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                            (December 18, 2013)

Before WILSON, HILL and ANDERSON, Circuit Judges.
              Case: 13-12440     Date Filed: 12/18/2013    Page: 2 of 2




PER CURIAM:

      Ingrid Driskell, counsel for Dwain Williams has moved to withdraw from

further representation of the appellant and filed a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion is GRANTED, and Williams’s

sentences are AFFIRMED.




                                          2